DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/30/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 16: This claim recites the limitation “wherein the sieve-type wall structure has recesses that are dimensioned in such a way and the in such a way that touching of the temperature sensor by a part of a human hand of an adult person through the recesses is impossible” (emphasis added). The phrase "in such a way that touching of the temperature sensor by a part of a human hand of an adult person through the recesses is impossible" is not defined by the claim, nor does the specification provide a standard for ascertaining the requisite dimensions of the recesses, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The size of an adult human hand or portions thereof vary widely. A cursory search by the examiner found that the average finger diameter is approximately 13-16 mm, but that it may be as large as 25 mm. Lastly, “a part of a human hand of an adult person” may be interpreted as a finger or another part of the human hand such as the palm or back of the hand. Thus, the metes and bounds of claim 16 are unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-15 and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Colombo et al. (US 20110138921 A1, prior art of record via IDS).Regarding claim 11:Colombo teaches (FIGS. 1-5) a low-pressure sensor device for measuring a charge pressure of a motor in a vehicle (e.g. [0032]), the low-pressure sensor device comprising:
a pressure sensor (30) configured to measure a pressure of a fluid in the low-pressure sensor device; 
a temperature sensor (10) configured to measure a temperature of the fluid in the low-pressure sensor device; and 
a cylindrical inlet connector piece (11 / 5 + 11) configured to admit the fluid into the low-pressure sensor device, the inlet connector piece having a circular inlet (FIG. 2 - 11) opening on a side facing away from the pressure sensor (30), the inlet connector piece having a sieve-type wall structure (FIG. 2 - 11; [0035]) which includes a multitude of recesses (see FIG. 2 which shows the perforated structure / recesses of 11) in a subregion (region of 11 which contains perforations / recesses as seen in FIG. 2) facing the inlet opening
Regarding claim 12:Colombo teaches all the limitations of claim 11, as mentioned above.Colombo also teaches (FIG. 2 and FIG. 5):
wherein the temperature sensor (10) is at least partially situated at a level of the sieve-type wall structure (see FIG. 2 which shows the perforated / sieve-type wall structure of 11; [0035]) of the inlet connector piece (5 + 11)
Regarding claim 13:Colombo teaches all the limitations of claim 11, as mentioned above.Colombo also teaches (FIGS. 1-2):
wherein the inlet connector piece (5 + 11) has a completely closed wall structure in a subregion (region of 5 + 11 which is, relative to FIG. 1, above the recesses / perforations in 11) facing away from the inlet opening (indicated at 11 in FIG. 2)
Regarding claim 14:Colombo teaches all the limitations of claim 11, as mentioned above.Colombo also teaches (best seen in FIGS. 2-3 and 6):
wherein the inlet connector piece (11) has a circumferential drip-off edge at an end facing the inlet opening(Best seen in FIGS. 2-3 and 6, the bottom, relative to FIG. 6, portion of 11 has an angled edge which is interpreted as a circumferential drop-off edge)
Regarding claim 15:Colombo teaches all the limitations of claim 11, as mentioned above.Colombo also teaches:
wherein the inlet connector piece is injection-molded in one piece([0054] in view of [0033]-[0034])
     The examiner also notes that: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Also see MPEP 2113.
Regarding claim 19:Colombo teaches all the limitations of claim 11, as mentioned above.Colombo also teaches
an O-ring (5b) configured to seal a transition region from the inlet connector piece to an inlet connector piece contact region of the low-pressure sensor device

Claim Rejections - 35 USC § 102 / § 103 and 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Colombo et al. (US 20110138921 A1, prior art of record via IDS).Regarding claim 16, as best understood (see 112 rejection above):Colombo teaches all the limitations of claim 11, as mentioned above.Colombo also teaches or renders obvious:
wherein the sieve-type wall structure has recesses that are dimensioned in such a way and the temperature sensor is disposed in the inlet connector piece in such a way that touching of the temperature sensor by a part of a human hand of an adult person through the recesses is impossible(The examiner firstly notes that the metes and bounds of this claim are unclear. Secondly, FIG. 4 of Colombo shows the relative size of the recesses / perforations of 11 compared to electrical terminals 12c and the electrical or another part of the human hand such as the palm or back of the hand.)

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Colombo et al. (US 20110138921 A1, prior art of record via IDS) in view of Garbers et al. (DE 102014118415 A1, prior art of record via IDS - all citations are to the attached English translation).Regarding claim 17:Colombo teaches all the limitations of claim 11, as mentioned above.Colombo fails to teach:
wherein the inlet connector piece is rotationally symmetric in relation to an axis of symmetry that extends from the temperature sensor to a center point of the inlet opening (i.e. Colombo fails to teach that the temperature sensor 10 is centered within 11)Garbers teaches (FIGS. 2-7 and 10):
wherein the inlet connector piece (e.g. 30 / 38) is rotationally symmetric in relation to an axis of symmetry that extends from the temperature sensor (22) to 
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the temperature sensor centered within the inlet connector piece, as taught by Garbers, in the device of Colombo as it is an art recognized equivalent position for the temperature sensor. Additionally/alternatively, centering the temperature sensor is merely rearrangement of a part which would not have modified the operation of the device.
Regarding claim 18:Colombo and Garbers teach all the limitations of claim 17, as mentioned above.Colombo also teaches:
wherein the temperature sensor and/or the pressure sensor (30) is situated on the axis of symmetry of the inlet connector piece (11)Additionally/alternatively:As combined in the claim 17 rejection above, Garbers teaches (FIGS. 2-7 and 10):
wherein the temperature sensor (22) and/or the pressure sensor is situated on the axis of symmetry of the inlet connector piece (30 / 38)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Colombo et al. (US 20110138921 A1, prior art of record via IDS) in view of Lim (US 20130213338 A1).Colombo teaches (FIGS. 1-5) a method of use of an inlet connector piece, comprising:
providing a low-pressure sensor device (1), the low-pressure sensor device including a pressure sensor (30) configured to measure a pressure of a fluid in the low-pressure sensor device, a temperature sensor (10) configured to measure a temperature of the fluid in the low-pressure sensor device, and a cylindrical inlet connector piece (11 / 5 +11) configured to admit the fluid into the low-pressure sensor device, the inlet connector piece having a circular inlet opening (FIG. 2 - 11) on a side facing away from the pressure sensor (30), the inlet connector piece having a sieve-type wall structure (FIG. 2 - 11; [0035]) which includes a multitude of recesses (see FIG. 2 which shows the perforated structure / recesses of 11) in a subregion (region of 11 which contains perforations / recesses as seen in FIG. 2) facing the inlet opening;Colombo fails to teach:
using the inlet connector piece as a fluid inlet for the low-pressure sensor device for measuring a charge pressure of an engine in a vehicleLim teaches (FIGS. 4-5):
using the inlet connector piece as a fluid inlet for the low-pressure sensor device for measuring a charge pressure of an engine in a vehicle ([0076])
          Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inlet connector piece of Colombo as a fluid inlet for the low-pressure sensor device for measuring a charge pressure of an engine in a vehicle, as taught by Lim, to sense boost pressure for a supercharger. Lim 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856